Name: Commission Implementing Regulation (EU) 2016/819 of 24 May 2016 amending Council Regulation (EU) 2016/44 concerning restrictive measures in view of the situation in Libya and repealing Regulation (EU) No 204/2011
 Type: Implementing Regulation
 Subject Matter: Africa;  international affairs;  maritime and inland waterway transport
 Date Published: nan

 25.5.2016 EN Official Journal of the European Union L 136/8 COMMISSION IMPLEMENTING REGULATION (EU) 2016/819 of 24 May 2016 amending Council Regulation (EU) 2016/44 concerning restrictive measures in view of the situation in Libya and repealing Regulation (EU) No 204/2011 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Decision (CFSP) 2015/1333 of 31 July 2015 concerning restrictive measures in view of the situation in Libya, and repealing Decision 2011/137/CFSP (1), Having regard to Council Regulation (EU) 2016/44 of 18 January 2016 concerning restrictive measures in view of the situation in Libya and repealing Regulation (EU) No 204/2011 (2), and in particular Article 20(b) thereof, Whereas: (1) Annex V to Regulation (EU) 2016/44 lists vessels designated by the UN Sanctions Committee as referred to in paragraph 11 of UNSCR 2146 (2014), which are covered by a number of prohibitions under that Regulation, including to load, transport or discharge crude oil from Libya, to access ports in the territory of the Union, and the provision of bunkering or ship supply services. (2) On 12 May 2016, the United Nations Security Council Committee, deleted the vessel Distya Ameya from the list of vessels subject to restrictive measures. On 23 May 2016, the Council decided to remove the vessel from Annex V to Decision (CFSP) 2015/1333. (3) Therefore, Annex V to Regulation (EU) 2016/44 should be amended accordingly. (4) In order to implement this delisting, this Regulation should enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 Annex V to Regulation (EU) 2016/44 is replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 May 2016. For the Commission, On behalf of the President, Head of the Service for Foreign Policy Instruments (1) OJ L 206, 1.8.2015, p. 34. (2) OJ L 12 19.1.2016, p. 1. ANNEX Annex V to Regulation (EU) 2016/44 is replaced by the following: ANNEX V